Citation Nr: 1725464	
Decision Date: 07/05/17    Archive Date: 07/18/17

DOCKET NO.  09-45 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to an effective date earlier than December 18, 2014, for a separate evaluation peripheral neuropathy of the right and left lower extremities.  

3.  Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.  

4.  Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1965 to December 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2009 and July 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In December 2013 and March 2016, the Board remanded the case for additional development, which has been completed.  

The Board acknowledges that, as noted by the Veteran's representative, following the development requested in the March 2016 remand, the Veteran's claim was not readjudicated in a Supplemental Statement of the Case. Nevertheless, as this decision grants the full benefits sought on appeal, there is no resultant prejudice to the Veteran.  

This appeal was processed using the Veterans Benefits Management System and the Virtual VA electronic claims file.

The issues of entitlement to an effective date earlier than December 18, 2014, for a separate evaluation peripheral neuropathy of the right and left lower extremities; 
a disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity; and a disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.   



FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, his service-connected disabilities prevent him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

A total disability rating for compensation based on a TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

The central inquiry is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993). Consideration shall be given to the Veteran's level of education, special training, and previous work experience.  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Initially, the Board finds that the Veteran meets the schedular requirement for the award of a TDIU, as he is service-connected for PTSD with adjustment disorder, and depressive disorder not otherwise specified, rated as 70 percent disabling; coronary artery disease, rated as 60 percent disabling; type II diabetes mellitus rated as 10 percent disabling from July 2009 and 20 percent disabling from July 2013; peripheral neuropathy in the left lower extremity rated as 10 percent disabling; peripheral neuropathy in the right lower extremity rated as 10 percent disabling; and erectile dysfunction, rated as noncompensable. His combined disability rating is currently 90 percent.  

The Veteran reported on his VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, that his service-connected disabilities prevented him from securing or following any substantial gainful occupation.   He worked in security from October 2005 to July 2010.  See also December 2013 VA Form 21-4192 Request for Employment Information in Connection with Claim for Disability.  The Veteran also reported having finished his third year of high school with no additional education or training.  

Pursuant to the Board's December 2013 remand, in May 2015, the Veteran was afforded a VA examination, as the Board found that the evidence of record was incomplete for a TDIU determination.   The Veteran stated that he stopped working in security because it became difficult and that his work performance was declining due to his excessive daytime sleepiness related to his sleep apnea.  The VA examiner concluded that the Veteran had occupational and social impairment due to mild or transient symptoms which decreased the Veteran's work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.

The Board's March 2016 remand requested a VA Social Work and Industrial Survey, in April 2016, to evaluate the impact of the Veteran's service-connected disabilities on his employability.  The survey noted that the Veteran had worked at several different companies and he had difficulties sometimes, issues with colleagues, and problems controlling his anger and impulses.  The Veteran reported that he went on Social Security Disability Insurance for his sleep disorder.  He stated that he had poor attendance and poor performance at times due to his lack of impulse control and difficulty with anger management.  He explained that had he been able to better manage his behavior he would have been more successful at his job.  The survey concluded that it was more likely than not that the Veteran's service-connected PTSD was a contributing factor to him having vocational difficulties.

With respect to the Veteran's service-connected diabetes mellitus, a December 2014 VA examiner found that the Veteran's diabetes mellitus and complications arising from diabetes mellitus did not impact his ability to work.  However, in January 2016, a physician indicated that diabetes mellitus did impact the Veteran's ability to work.  See January 2016 Diabetes Mellitus Disability Benefits Questionnaire.

In December 2014, the Veteran was also provided VA examinations for his service-connected peripheral neuropathy and erectile dysfunction.  The examiners indicated that peripheral neuropathy and erectile dysfunction did not impact the Veteran's ability to work.

Finally, August 2016 and May 2017 VA examination reports concluded that the Veteran's service-connected coronary artery disease impacted his ability to work.
The VA examiners recommended that the Veteran engage in a sedentary type of job that did not require him to walk for long distances, stand for a long time or lift anything greater than 10 lbs.

The law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107(b) (West 2014).  Here, the Board finds that the lay statements of record, along with the medical evidence of record regarding the severity of the Veteran's service connected PTSD, diabetes mellitus, and coronary artery disease and the resultant impact on his ability to secure or follow substantially gainful employment, permit application of section 5107(b).  In other words, the evidence both for and against the claim is in relative equipoise.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for TDIU are met.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").


ORDER

Entitlement to TDIU is granted, subject to the law and regulations governing the award of monetary benefits.

REMAND 

As noted by the Board in its March 2016 remand, the Veteran was granted separate evaluations for peripheral neuropathy of the right and left lower extremities, rated 10 percent disabling and effective December 18, 2014.  The Board noted that the Veteran filed a Notice of Disagreement (NOD) regarding the effective and disability ratings for peripheral neuropathy of the lower extremities.  The Board found, however, that it was clear at the time from the record that the AOJ was working on the appealed issues and the Board declined to take jurisdiction at the time for the purpose of ordering that a Statement of the Case (SOC) be issued.  

The Board notes that, presently, almost two years have passed since the Veteran's NOD and over one year has passed since the Board's May 2016 remand.  In light of the fact that no SOC has since been issued, the Board will remand these matters for the issuance of an SOC.  See Manlicon v. West, 12 Vet App 238 (1999).  

 Accordingly, the case is REMANDED for the following action:

The AOJ should issue an SOC to address the issues of entitlement to an effective date earlier than December 18, 2014, for a separate evaluation peripheral neuropathy of the right and left lower extremities; a disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity; and a disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.  

Thereafter, the Veteran should be afforded the opportunity to perfect an appeal by submitting a timely Substantive Appeal in response thereto. The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the statement of the case unless he perfects his appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).


____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


